Citation Nr: 0412338	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a redundant colon with chronic constipation.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
right knee disability.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, among other things, denied the 
benefits sought on appeal.  The veteran originally appealed 
the denial of entitlement to service connection for an eye 
disability, but withdrew that claim in May 2002.  38 C.F.R. 
§ 20.204 (2003).  He also appealed the denial of entitlement 
to service connection for a right knee disability, but that 
claim was granted in a February 2003 rating decision.  
Accordingly, the issues set forth on the title page of this 
decision are the only issues remaining on appeal.  

The veteran testified before at an RO hearing in May 2002, 
and testified with a friend at a Central Office (CO) Board 
hearing in June 2003.  Copies of the hearing transcripts have 
been associated with the file.  

Although the RO did not include the issue of entitlement to 
service connection for hypertension in its February 2003 
statement of the case (SOC), the veteran's notice of 
disagreement (NOD) specifically stated that he appealed, 
"all parts that were denied" in the September 2001 rating 
decision.  As the Board is required to review all issues, 
which are reasonably raised by a liberal reading of the 
veteran's assertions, the issue of entitlement to service 
connection for hypertension is deemed to be on appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for a left 
knee disorder, depression, hypertension, and a redundant 
colon with constipation, and the issue of entitlement to an 
initial compensable evaluation for hemorrhoids are addressed 
in the remand section of this decision.  Accordingly, these 
claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
redundant colon with chronic constipation in a June 2000 
rating decision.  The veteran was notified of this decision 
and of his appellate rights, but did not appeal the denial.

2.  Evidence added to the record since the June 2000 rating 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the veteran's claim for 
entitlement to service connection for a redundant colon with 
chronic constipation.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision denying the veteran's claim 
of entitlement to service connection for a redundant colon 
with chronic constipation is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 20.201, 20.1103 (2003).

2.  New and material evidence has been received since the 
June 2000 rating decision sufficient to reopen the veteran's 
claim for service connection for a redundant colon with 
chronic constipation.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  As the 
veteran's claim to reopen was received prior to August 29, 
2001, the Board finds the amendment to 38 C.F.R. § 3.156(a) 
is inapplicable in this case and the claim must be considered 
based upon the law effective prior to that revision.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002) before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim for entitlement to service connection for a 
redundant colon with chronic constipation.  VA has complied 
with the notice and duty to assist provisions of the VCAA.  
Specifically, the veteran was advised by VA of the 
information required to reopen and substantiate the claim on 
appeal.  In this regard, the Board notes that collectively, 
by the hearings on appeal, various informational letters, the 
September 2001 rating decision, a February 2003 SOC, and a 
VCAA letter dated in June 2001, the appellant was provided 
with information regarding the evidence needed to 
substantiate his claim to reopen, and informed of what VA had 
done and would do to obtain evidence for his claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the veteran in obtaining evidence.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  The Board is not 
aware of the existence of additional relevant evidence needed 
in order to reopen the veteran's claim.  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist with respect to the 
limited portion of his claim of requiring new and material 
evidence sufficient to reopen a previously denied claim by 
aiding the veteran in obtaining medical evidence.  The 
veteran testified before at an RO hearing in May 2002, and 
with a friend before the Board in June 2003, and has actively 
participated in the development of his claim.  The RO 
associated both VA and non-VA treatment records and VA 
examination reports with the claims file and attempted to 
obtain Social Security Administration (SSA) records from the 
National Records Center (NRC).  In April 2003, the NRC 
indicated that the veteran's SSA folder had been destroyed.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to reopen his 
service-connection claim and has obtained and fully developed 
all relevant evidence needed to reopen.  Moreover, in light 
of the decision herein to reopen the veteran's claim for 
entitlement to service connection for a redundant colon with 
chronic constipation, the Board finds that there has been no 
prejudice to the veteran in this case that would warrant 
further notice or development, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  See Quartuccio, 16 Vet. App. at 187; 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
redundant colon with chronic constipation.  In the September 
2001 decision on appeal, the RO determined that no new and 
material evidence had been submitted to reopened the 
veteran's claim.  Later, in a February 2003 SOC, the RO 
discussed the issue on the merits.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

The Board notes that the RO first denied a claim for an 
intestinal disorder as not shown by the evidence of record, 
in an August 1968 rating decision.  By a letter dated the 
same month, the veteran was notified of the RO's action and 
was advised of his appellate rights, but no appeal was 
initiated within one year of the notification.  In November 
1999, the veteran filed to reopen his claim for an intestinal 
disorder claimed as redundant colon with chronic 
constipation.  In a June 2000 rating decision, the RO 
determined that new and material evidence had been submitted, 
reopened his claim and denied entitlement to service 
connection for a redundant colon with chronic constipation, 
finding that the disorder was a congenital or developmental 
defect unrelated to military service.  The veteran was 
advised of that denial and of his appellate rights, but did 
not appeal.  As such, the August 1968 and June 2000 rating 
decisions became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.201, 20.302, 20.1103 (2003).

The veteran now seeks to reopen his claim of entitlement to 
service connection for a redundant colon with constipation.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  "New and material evidence" is defined as evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence of record in June 2000 included: service medical 
records reflecting complaints of severe constipation from 
July 1963 forward with a diagnosis of redundant colon; post-
service treatment records dated in June 1968, containing a 
statement that the veteran had complaints of progressive 
constipation since the age of ten or twelve; and post-service 
treatment records, showing continued use of medication for an 
enlarged colon.

The Board must now review all of the evidence, which has been 
submitted by the veteran or otherwise associated with the 
claims folder since the last final decision in June 2000.  In 
March 2001, the veteran requested that his claim be reopened 
and submitted copies of private treatment records dated from 
October 1997 to December 1997, reflecting a history as 
related by the veteran of constipation dating back to his 
period of service and a diagnosis of constipation with rectal 
bleeding.  At a May 2002 RO hearing, the veteran testified 
that he did not experience constipation and colon problems 
prior to his period of service, notwithstanding the 1968 VA 
treatment record containing such a statement; and that he had 
used castor oil as a child for cold symptoms and the use of 
that cathartic medication was misinterpreted.  In June 2003, 
the veteran and a childhood friend also testified before the 
Board that castor oil had been used for cold symptoms in each 
of their childhoods; that the veteran did not experience 
colon and/or constipation problems prior to service; and that 
the veteran has continued to have severe problems with 
constipation since his discharge from service in 1967. 

The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, given 
that the newly submitted evidence as outlined above reflects 
that the veteran did not have complaints of a colon disorder 
prior to service, that he had his first complaints during 
service, and that he received post-service treatment for a 
disorder which has not been medically determined to be 
congenital or developmental in nature, the Board finds that 
this newly presented evidence bears directly and 
substantially upon the issue of whether the veteran currently 
has a disorder that began during service, is neither 
cumulative nor redundant and, when considered in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a 
redundant colon with chronic constipation.  Accordingly, the 
previously denied claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001). 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a redundant colon with 
chronic constipation is reopened.  To this extent, the appeal 
is granted.  


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for a redundant colon with 
chronic constipation; the claim is remanded for de novo 
review. 

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Since the veteran's claim is 
reopened, the RO will need to provide the veteran with 
specific information concerning what additional information 
he needs to submit to establish service connection and what 
information VA will attempt to obtain as required by the 
VCAA.

The Board notes that the duty to assist includes obtaining 
pertinent VA and non-VA medical records and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  Following a May 1963 enlistment 
examination finding no defects or disabilities, the veteran 
entered service in June 1963.  In July 1963, the veteran 
first complained of constipation and later was determined to 
have a redundant colon.  On his service discharge examination 
report, the examiner noted that the veteran had an enlarged 
bowel with daily constipation.  Service medical records do 
not contain any notation of the veteran having colon or 
constipation problems prior to his period of service.

Service medical records also show that the veteran was 
treated for right knee pain and instability.  An October 1964 
x-ray report reflects that both knees were studied and a 
small cystic lesion was found on the left femoral shaft that 
was noted to be either a fibrous cortical defect or the 
residual of a previous injury.  There was no notation of a 
left knee disability made upon service discharge examination.

Service medical records do not contain any evidence of 
treatment for hypertension or depression.  His May 1967 
discharge examination report, however, reflects that the 
veteran experienced depression as a result of his 
constipation.

The first post-service treatment record is dated in June 1968 
and contains a notation that the veteran complained of 
progressive constipation since he was ten or twelve years 
old.  Clinical testing performed at that time resulted in a 
finding of a markedly redundant colon.  Specific therapy was 
not offered because the veteran was reported to be unprepared 
to discontinue a 15-year use of cathartic medication.  

Treatment records dated in 1997 show that the veteran related 
a history of constipation since his period of military 
service.  Although the veteran has undergone two VA rectal 
examinations for compensation purposes, the nature and 
etiology of his colon disability has not been addressed.  
Additionally, there is no medical opinion of record 
reflecting (1) whether the veteran's colon disability is 
developmental in nature, (2) if current complaints suggest a 
continuation of the same disorder treated during service, 
and/or (3) even if his colon disability began prior to 
service, whether it increased in severity during service 
beyond what would be expected of the natural progression of 
the pre-existing disorder.  On remand, the RO should provide 
the veteran with an examination to ascertain the etiology of 
his colon disorder with constipation.

Post-service treatment records reveal treatment of right knee 
degenerative joint disease.  The September 2002 VA orthopedic 
examination only addressed the right knee.  Consequently, 
there is no medical evidence of record addressing the x-ray 
findings of a left knee abnormality during service and the 
veteran's assertions that (a) he injured both knees during a 
softball accident during service, and (b) he has favored his 
left knee over the years due to more severe pain and 
limitation in his service-connected right knee.  The RO also 
has not had addressed the issue of secondary service-
connection.  Accordingly, the issue of entitlement to service 
connection for a left knee disorder, to include as secondary 
to a service-connected right knee disability, must be 
remanded for further development of the medical evidence and 
consideration by the RO.

Post-service treatment records and VA examination reports 
also reflect continued complaints of painful and bleeding 
hemorrhoids.  In March 2001, the veteran submitted additional 
treatment records and asked to reopen his claim for bleeding 
hemorrhoids within nine months after the July 2000 
notification of grant of service connection in a June 2000 
rating decision.  Thus, the Board finds that the present 
appeal arises from a rating decision, which established 
service connection for hemorrhoids.  VA treatment records 
show that the veteran was hospitalized in July 2001 due to 
rectal bleeding and was anemic at that time.  The veteran 
testified before the Board in June 2003 that his hemorrhoids 
had worsened since his last VA examination and that he had 
continued to require medical treatment at the VA Medical 
Center in Memphis for his hemorrhoidal disability.  Since the 
present appeal arises from a rating decision, which 
established service connection and assigned an initial 
noncompensable disability rating for hemorrhoids, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to considered to 
ensure that consideration is given to the possibility of 
staged ratings for this disability; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  This claim must 
be remanded so that the RO can indicate whether "staged" 
ratings would be warranted.

At the time of the June 2003 Board hearing, the veteran 
stated that he had received private treatment for various 
disabilities, including depression, following discharge from 
service.  The veteran's service medical records reflect that 
he was noted to be depressed at the time of discharge and his 
VA treatment records show that he is currently treated with 
medication for depression.  Accordingly, the issue of 
entitlement to service connection for depression must be 
remanded in order to obtain the private treatment records 
identified and to obtain a medical opinion as to the 
likelihood of any currently diagnosed psychiatric disability 
having its inception during the veteran's period of service 
and/or being a result of a service-connected disability.

Finally, as pointed out in the introduction of this decision, 
the veteran appealed the RO's September 2001 denial of 
entitlement to service connection for hypertension, but an 
SOC has not been issued with respect to this issue.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the Board finds an NOD has been submitted 
to a matter that has not been addressed in an SOC, the issue 
should be remanded to the RO for appropriate action.  
Manlincon, 12 Vet. App. 238.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
hypertension, constipation and 
hemorrhoids, for disorders of the knees 
or colon and for any psychological or 
psychiatric disorder, to include 
depression, from June 1967 to the 
present.  The RO should obtain records 
from each health care provider the 
veteran identifies that might have 
records, including records from Dr. 
Melvin L. Levitch and the Memphis VA 
Medical Center, if not already in the 
claims file.  If records are unavailable, 
please have the provider so indicate.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded digestive system, 
orthopedic, and psychiatric examinations, 
to identify and clarify the nature, time 
of onset, and etiology of any colon, left 
knee and/or psychiatric disorder found, 
and a rectum and anus examination to 
determine the nature and extent of the 
veteran's service-connected hemorrhoids.  
All indicated tests or studies deemed 
necessary should be done.  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiner(s) in connection with the 
examinations, and the report(s) should so 
indicate.  The examination report(s) 
should include a detailed account of all 
pathology found to be present.  The 
examiner(s) should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.

First, the digestive systems examiner 
should identify and clarify the nature, 
time of onset, and etiology of any colon 
disorder with chronic constipation found.  
For any identified disorder of the colon, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
such disorder (a) is developmental in 
nature, (b) reflects a continuation of 
the same colon disorder treated during 
service, and (c) began prior to service 
and, if so, whether it increased in 
severity during service beyond the 
natural progression of the pre-existing 
disorder.  In giving an opinion, the 
examiner should comment on the veteran's 
statements that he only used castor oil 
as a child to remedy cold symptoms and 
that his service medical records do not 
contain any reference to prior complaints 
of constipation.

Second, the orthopedic examiner should 
identify and clarify the nature, time of 
onset, and etiology of any left knee 
disorder.  If range of motion studies 
demonstrate any limitation of motion, the 
examiner should discuss whether the 
limitation may be objectively confirmed 
by findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  The examiner should 
specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
For any identified left knee disorder, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
such disorder (a) is a result of active 
service, and/or (b) had its onset as a 
result of the veteran's service-connected 
right knee chondromalacia patella.  In 
giving an opinion, the examiner should 
comment on the October 1964 x-ray finding 
of abnormality of the left femoral shaft.   

Third, the psychiatric examiner should 
identify and clarify the nature, time of 
onset, and etiology of any psychological 
or psychiatric disorder found.  For any 
identified psychiatric disorder, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that 
such disorder (a) had its origin during 
service and/or (b) is a result of a 
disability that began during service.  In 
giving an opinion, the examiner should 
specifically comment on the May 1967 
discharge examiner's findings of 
depression in relation to the veteran's 
current treatment for depression.  The 
examiner should assume that the veteran's 
colon disorder with constipation began 
during service if a report with a 
specific medical finding regarding the 
colon disorder is not associated with the 
record at the time of examination. 

Fourth, the rectum and anus examiner 
should determine the nature and severity 
of the veteran's service-connected 
hemorrhoids.  The examiner should 
specifically comment on the medical 
evidence of anemia due to rectal bleeding 
in 2001.  The examiner should also make 
specific findings as to the presence, or 
absence, of large or thrombotic 
hemorrhoids and/or fissures, reducibility 
of the hemorrhoids, evidence of frequent 
recurrence, excessive redundant tissue, 
persistent bleeding with secondary 
anemia, and the veteran's need, if any, 
for absorbent materials for fecal 
leakage.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

3.  The RO should issue the veteran and 
his representative a statement of the 
case as to the issue of entitlement to 
service connection for hypertension.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The RO should allow the appellant and his 
representative the requisite period of 
time for a response.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), and any other 
applicable legal precedent (including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002); and the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) is 
fully satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

5.  After completion of the above, the RO 
should readjudicate the veteran's 
remaining claims, including any 
additional evidence obtained by the RO on 
remand and consideration of staged 
ratings for the veteran's hemorrhoids.  
If any determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and they should be afforded the 
requisite period of time for a response 
before the record is returned to the 
Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit any additional evidence and/or argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



